Citation Nr: 1127940	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  05-38 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased disability evaluation for a chronic low back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to September 1996 and from February 2003 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, January 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in a Board hearing in October 2010.  A transcript of the hearing has been associated with the claims file.

At the hearing, the Veteran indicated that he would be submitting additional evidence to the Board in the form of treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The Board notes that during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the 


symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has diagnoses of PTSD as well as various other acquired psychiatric disabilities.  Indeed, rating actions issued during the current appeal have adjudicated the claim for service connection for PTSD.  Accordingly, the Board has rephrased the issues involving service connection for an acquired psychiatric disability and for PTSD into a single issue in order to comply with the Court's holding.  

The issues of entitlement to service connection for bilateral flat feet and sleep apnea, and entitlement to an increased disability for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in Al Udeid, Qatar from February 2003 to July 2003 with the 187th Fighter Wing which supported Operation Noble Eagle and Operation Iraqi Freedom.  

2.  The Veteran has an acquired psychiatric disability, characterized as PTSD, that is likely attributable to traumatic experiences as a result of his active military service.


CONCLUSION OF LAW

A psychiatric disability, characterized as PTSD, was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In the instant case, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD is granted herein.  As such, further discussion of the VCAA for this issue is not necessary.  

Law and Analysis

The Veteran contends that his current diagnosis and symptoms of an acquired psychiatric disorder, to include PTSD are related to his military service.  Specifically, he reports serving overseas with the 187th Fighter Wing in support of military operations including Operation Noble Eagle and Operation Iraqi Freedom.  Regarding inservice stressors, the Veteran reported daily mental stress related to his job duties which required providing security and escort services as well as mortuary services.  He indicated that his job was to prevent terrorist invasions on base and that he regularly worked around dead bodies.  He also reported stress from being in close proximity to mortar attacks and constant fear of driving over IED explosive devices.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified-a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.

Indeed, in this case, the Veteran reports having experienced stressors while working with the 187th Fighter Wing in Al Udeid, Qatar.  The evidence of record confirms the Veteran's participation in combat support operations while serving in Al Udeid, Qatar from February 2003 to July 2003, in support of Operation Noble Eagle and Operation Iraqi Freedom.  The Board acknowledges, however, that the Veteran's specific stressors were unable to be verified.  The Veteran describes experiencing PTSD symptoms since service discharge.

A review of the service treatment records shows no evidence of treatment for a psychiatric disorder in service.  

A post-service March 2005 psychiatric treatment record shows the first evidence of treatment for a psychiatric disorder.  In the report, the examiner noted symptoms of anxiety and depression since 2003 and rendered a diagnosis of an adjustment disorder with anxiety and a depressed mood.  

VA treatment records show ongoing treatment for symptoms of a psychiatric disorder, to include PTSD, from 2005 to present.

Lay statements submitted on the Veteran's behalf report observable changes in the Veteran's mood, personality, and behavior since returning home from deployment in 2003.  

A May 2009 treatment record showed a diagnosis of chronic, severe PTSD.  An October 2010 VA treatment record confirmed PTSD and included a diagnosis of Major Depressive Disorder.  

In November 2010, a VA Staff Psychiatrist provided a diagnosis of PTSD, in essence, based on the Veteran's traumatic experiences while deployed.  She noted the Veteran's current symptoms of re-experiencing, avoidance/numbing and hyperarousal, as well as intrusive thoughts, flashbacks, anger, anxiety, detachment, and insomnia.  She related the Veteran's PTSD and depressive symptoms directly to service and noted that the Veteran had difficulty adjusting to returning home from deployment.  

The Board finds the November 2010 VA medical opinion to be probative because it was based on a review of the Veteran's treatment history, the Veteran's treatment in service, and the examiner's area of expertise.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators).  Further, the medical opinion was clear, well-reasoned and supported by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence); Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

As this evidentiary posture illustrates, the Veteran alleges that he has a current diagnosis of PTSD, which stems from traumatic in-service events while working with the 187th Fighter Wing stationed in Qatar.  Indeed, the evidence of record confirms the Veteran's overseas service in Qatar with the 187th Fighter Wing, working in support of Operation Noble Eagle and Operation Iraqi Freedom.  

In particular, the Board finds that the Veteran's reported stressors are consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  Because the Veteran's stressors are related to his fear of hostile military or terrorist activity during his service in Qatar, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor in this instance.  This portion of the criteria necessary for the grant of service connection for PTSD has, therefore, been satisfied.  

Moreover, the evidence of record indicates that the Veteran has been diagnosed with PTSD, and, as noted above, the diagnosis was directly related to service in a November 2010 medical opinion which the Board has deemed probative.  

Additionally, the Board notes that lay observation is competent to show chronicity of symptomatology.  See Savage supra; Pond, supra.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, supra.  With regard to the lay statements of record, to include reports submitted on the Veteran's behalf, the Board deems these statements credible as they are supported by, and are consistent with, the evidence of record showing post-service treatment for PTSD symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  Moreover, these statements are probative with regard to continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Consideration of these statements is of particular importance because the Court has continued to declare that a veteran's sworn statements are sufficient to establish an in-service occurrence and post-service symptoms.  See Savage, supra.  Indeed, and in this regard, the statements of record in the current appeal provide critical support for the Veteran's claim by a continuity of pertinent observable psychiatric symptoms since service discharge and the Veteran's current diagnosis.  Therefore, and in light of this evidentiary posture, the Board concludes that the criteria for service connection for PTSD have been met.  


ORDER

Service connection for a psychiatric disability, characterized as PTSD, is granted.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the remaining issues on appeal.

In this case, the Veteran contends that his current bilateral flat feet and sleep apnea are related to service.  He also contends that the symptoms associated with his lumbar spine disability are more severe than reflected by the currently assigned 20 percent disability evaluation. 

With regard to the claim for service connection for bilateral flat feet, the evidence of record shows that the Veteran was first treated for the disorder in 2000, prior to his second period of active service.  He contends that this pre-existing condition was aggravated by service.  Current treatment records show ongoing treatment for symptoms associated with flat feet.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

In this case, a February 2000 reserve service treatment record notes asymptomatic bilateral pes planus.  A June 2000 private treatment record also shows treatment for bilateral flat feet.  Active duty treatment records are negative for evidence of flat feet; however, a May 2004 VA record shows treatment for flat feet within one year of service discharge.  Additionally, the Veteran's current lay statements indicate that his foot problems began prior to his second period of active service and have continued through the present.  Based on this evidence, the Board finds a VA examination necessary in order to determine whether the Veteran's pre-existing bilateral flat feet was aggravated by his second period of active service, or was otherwise etiologically related to his first period of active service.

With regard to the claim for service connection for sleep apnea, the Veteran contends that he has experienced symptoms of sleep apnea since his second period of active duty.  A review of the service treatment records shows no evidence of treatment for sleep apnea.  Lay statements submitted on the Veteran's behalf report observable symptoms of sleep apnea, such as snoring and difficulty breathing, during service and since discharge.  See October 2006 spouse statement and August 2007 lay statement.  The record shows a current diagnosis of sleep apnea and objective evidence of treatment for the disorder since 2007.  

The Board notes that no medical opinion has been offered with regard to the Veteran's claims for service connection for bilateral flat feet and sleep apnea.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the evidence above, including the Veteran's testimony of observable symptoms in service and post-service, the Board finds a VA examination necessary in order to determine the Veteran's complete disability picture and to determine whether the Veteran's current symptoms are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  As the Veteran has not been afforded VA examinations in connection with his service connection claims, appropriate VA examinations are necessary.  See 38 C.F.R. § 3.159(c)(4); see also Colvin, supra.

With regard to the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the Board notes that, in essence, the Veteran has reported a worsening of symptoms associated with this disability since the time of his most recent VA examination in March 2010.  More specifically, the Veteran has indicated worsening pain and neurological symptoms as well as incapacitating episodes, muscle spasms, and the need to use a cane to aid mobility.  

Accordingly, the Board finds that the most recent March 2010 VA examination of the Veteran's lumbar spine does not contemplate his current complaints with regard to his symptoms.  Therefore, the Board finds a current VA examination is necessary in order to determine the Veteran's complete disability picture.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is precluded from reaching its own unsubstantiated medical conclusions and is, instead, bound by the medical evidence of record on these matters).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issues of entitlement to service connection for bilateral flat feet and for sleep apnea.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his bilateral flat feet.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any bilateral pes planus diagnosed on examination, the examiner is asked to express an opinion as to whether this disability, which preexisted the Veteran's period of active duty between February 2003 and July 2003, was aggravated (permanently worsened beyond its natural progression) by that period of service.  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.]  

If no aggravation is found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed bilateral pes planus had its clinical onset in the Veteran's first period of active service from November 1993 to September 1996 or is otherwise related to that first period of active service.  

In addressing these questions, the examiner should consider the evidence of treatment for bilateral flat feet in February 2000, in the Veteran's reserve service treatment records as well as evidence of ongoing treatment since that time.

Complete rationale for all opinions provided in the examination report.  

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any sleep apnea diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed sleep apnea had its clinical onset in either of the Veteran's periods of active service (from November 1993 to September 1996 or from February 2003 to July 2003).  In expressing this opinion, the examiner should take into account and discuss the Veteran's reports of sleep disturbances since his second period of active service (from February to July 2003).

Complete rationale for all opinions provided in the examination report.  

4.  The Veteran should also be afforded an appropriate VA examination to determine the current severity of his service-connected chronic low back strain.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  

All pertinent orthopedic and neurological symptoms associated with the service-connected chronic low back strain-including, but not limited to, any limitation of motion and ankylosis, should be described in detail.  In providing this information, the examiner should consider the Veteran's February 2005 automobile accident and, to the extent feasible, disassociate any symptoms originating specifically from this post-service accident from that symptomatology attributable to the service-connected lumbar spine disability.

The examiner should also identify any objective evidence of pain or functional loss due to pain associated with this disability and determine whether, and to what extent, this disability exhibits weakened movement, excess fatigability, or incoordination.  

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  If feasible, a copy of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner(s) has(ve) responded to all questions posed.  If not, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

7.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claims remaining on appeal.  If any of these benefits remaining on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


